Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-11, species Mg2+, KH2PO4, K+ and phosphate in the reply filed on 6/8/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12-15 are withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 and 10-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7-8, 10-11 , the phrases "in particular" and/or “more particularly” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  As such, these requirements are not specifically required by the claims as presently drafted and therefore are not considered limiting the claim scope during examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 5-11  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipatd by WO 2011100288, hereinafter WO 288.
Claim 1:  WO 288 discloses a method for the treatment of cellulosic material (0034) comprising the steps 
a. impregnation of the cellulosic material with a metal solution (including magnesium hydrogen diphosphate, see Table 1, examples, 0077), yielding an impregnated cellulosic material (see e.g. 0079),
b. treatment of the impregnated cellulosic material by an evaporation step yielding a cellulosic composite material (0097) comprising e.g. Mg2KPO-4 using KH2PO4 and Mg(OH)2 which reads on the claims as drafted.  
	Claim 5:  WO 288 discloses this requirement, see 0097 as it relates to the broadly defined claim.
	Claim 6:  WO 288 discloses evaporation without adding a base (0097).  
	Claims 7-9:  WO 288 discloses Mg2KPO-4, see also table 3, 0097.
	Claim 10:  WO 288 discloses water (0097).
	Claim 11:  WO 288 discloses a negative pressure (0108, see “vacuum impregnation”) and positive pressure (see e.g. 0145, 0143).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 288 as applied above and further with US Patent 4107373 by Miller.
WO 288 discloses all that is taught above and discloses flame protected cellulosic material and treatment with acidic materials (see e.g. 0090); however, WO 288 fails to discloses ammonia as claimed.  However, Miller discloses a flame resistance cellulosic material, similar to WO 288, discloses neutralization of the cellulosic material after impregnation to achieve a material that is rendered noncorrosive and nonirritating in nature (abstract, column 2, lines 14-25) and Miller discloses using ammonia as a neutralization material (column 2, lines 20).  Therefore, taking the references collectively, and all that is known to one of ordinary skill in the art the time of the invention to have post treated the cellulosic material with ammonia to reap the benefits of rendering the cellulosic material noncorrosive and nonirritating in nature.
	Claim 3:  WO 288 discloses an ion precursor as claimed that provides an anion in the impregnation step (see discussion above, also Table 3).  Ammonia treatment is made obvious by Miller for the reasons set forth above.
Claim 4:  WO 288 discloses an ion precursor as claimed that provides metal ion as claimed in the metal salt solution II (see discussion above, also Table 3).  Ammonia treatment is made obvious by Miller for the reasons set forth above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940. The examiner can normally be reached Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P TUROCY/Primary Examiner, Art Unit 1718